Citation Nr: 1629818	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's claim for service connection for a right knee disability, and denied the Veteran's claims for service connection for a left knee disability and PTSD.

In July 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in July 2012 and June 2014.  In the June 2014 decision, the Board reopened the Veteran's claim for service connection for a right knee disability, and remanded the claim for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand orders in regard to the Veteran's claims for entitlement to service connection for right and left knee disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that new VA treatment records were added to the claims file following the most recent supplemental statement of the case (SSOC) in February 2015.  In a June 2016 letter, the Veteran's representative waived RO review of the new evidence.

As noted by the Board in the June 2014 remand, in a July 2012 letter, the Veteran listed some current medical conditions he has which are currently not on appeal, and which he already previously filed a claim for including: heart problems, hypertension, borderline diabetes, and dental problems. He also listed conditions for which he has not yet filed claims including: gout, frequent headaches, inability to sleep, flat feet, back problems, vertigo, and nail fungus.  The issues of entitlement to service connection for gout, frequent headaches, sleep problems, flat feet, back problems, vertigo, and nail fungus; hypertension, borderline diabetes, and dental problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Service connection for entitlement to service connection for non-obstructive coronary artery disease (claimed as ischemic heart disease) was granted in a June 2015 rating decision.  Thus, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart problems, which was referred in the June 2014 remand, was granted.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a right knee disability is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

2.  The preponderance of the evidence is against a finding that a left knee disability is related to the Veteran's military service, manifested to a compensable degree within one year from separation from service or is secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, appropriate notice was provided to the Veteran in a November 2008 notice letter.  The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in detail why they believed he was entitled to service connection for his right and left knee disabilities and acquired psychiatric disorder.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In a July 2014 letter, VA requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for his private treatment providers.  The Veteran did not respond to the request.  The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran's Social Security Administration records have been associated with the file, in compliance with the June 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
                                          
The Veteran was afforded a July 2014 medical examination to obtain an opinion as to whether the Veteran's knee disability was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate, and was completed in compliance with the Board's June 2014 remand.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Left and Right Knee Disabilities

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he is entitled to service connection for a right and left knee disability.  A January 2015 VA examination report reflects that the Veteran had osteoarthritis of the right knee, status post total knee replacement, and osteoarthritis of the left knee.  Therefore, his appeal satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A July 1966 service treatment record indicates the Veteran was instructed to put a hot towel on his knees.  A June 1968 service treatment record indicates the Veteran was in a car accident and incurred multiple abrasions and bruises, including on the legs.  The impression was "contusion, abrasions."  

The Board finds that the record does not establish a nexus between the Veteran's left or right knee disability and service.  A July 1969 discharge examination report indicated the Veteran's lower extremities were normal.  In a July 1969 report of medical history, the Veteran denied having had a "trick" or locked knee.  There is no evidence of a knee disability within one year from the Veteran's separation from active duty to allow service connection on a presumptive basis for a chronic disease.  See 38 C.F.R. § 3.307.  

An August 1999 VA treatment record indicates the Veteran, who had not been seen in 5 years, presented with a history of severe knee pain for one year.  He had had 2 arthroscopies that year.  A December 2000 private treatment record, included in the Veteran's Social Security Administration (SSA) records, notes the Veteran's knee arthritis had flared up recently.  An October 2003 VA treatment record notes the Veteran reported a 10-plus year history of knee and back problems.  He had multiple surgeries on both knees.  He was a college quarterback.  A December 2003 VA treatment record reflects that the Veteran reported bilateral knee discomfort and low back pain.  He stated he had sustained an injury while on the job and was treated previously.  

A March 2004 VA treatment record indicates the Veteran had bilateral knee arthralgia, moderate arthritic disease according to X-ray.  The record noted a past medical history of bilateral knee symptoms.  A June 2004 VA treatment record notes a flare-up of post traumatic arthritis, right knee.  

The Veteran was afforded a VA examination in July 2014.  The July 2014 VA examiner found that it was less likely as not that the claimed right knee condition began or is etiologically related to the Veteran's military service.  The VA examiner noted that the Veteran's service treatment records indicate the Veteran sustained "contusions, abrasions" after a motor vehicle accident and was advised to use hot towels and pain medication for his knees afterwards.  There was no history of knee fractures.  The examiner noted that symptoms were likely, as noted, contusions or sprains, because they apparently resolved by the time of separation in 1969 when veteran answered "NO" to "trick or locked knee" and stated: "I am in pretty good health" on the separation medical history.  The VA examiner stated that there is no medical basis or studies showing acute/transient soft tissue strains cause arthritis of a joint many years later.  The examiner noted the Veteran worked in strenuous truck driving/loading/ unloading in the years immediately following separation from active duty.  He then started working for the electrical company in 1972 and was officiating ball games when he reported rupturing his right Achilles tendon during a benefit basketball game for the company.  All his knee surgeries were performed  while working for the electrical company where he said he performed "everything"
including truck driving, setting poles in ground, climbing poles, etc. The VA examiner further noted that an August 1999 private treatment record (30 years after separation) noted that the Veteran presented with a history of severe knee pain for one year.  The VA examiner stated that X-rays of both knees in 1999 showed osteoarthritis which is more likely due to aging, work related (electrical company) injuries, sports and other daily stresses, plus weight gain.  The VA examiner noted that not all knee pain is caused by osteoarthritis and there is no evidence the Veteran had knee osteoarthritis in active duty.  

Based on the Veteran's history, exam, records and review, and available medical knowledge, the VA examiner found there did not seem to be any basis to attribute the claimed right knee condition to anything in active duty.  The Board finds the July 2014 opinion to be highly probative.  The VA examiner provided a thorough rationale that fully explained the opinion and was based on the evidence of record.  

The Veteran has asserted that he has a right knee disorder that is related to service and a left knee disability, secondary top his right knee disability.  Although a lay person may be competent to report the etiology of a disability, a right knee disability is not the type of disability which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-ray, the Board finds that the probative value of any such opinion is outweighed by that of the July 2014 VA examiner, who has education, training and experience in evaluating the etiology of a knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right and left knee disability.  Although the Veteran's service treatment records noted the Veteran complained of pain relating to his knees, the July 1969 discharge examination report indicated the Veteran's lower extremities were normal.  In the July 1969 report of medical history, the Veteran specifically denied having had a "trick" or locked knee.  The medical evidence of record does not show the Veteran had a knee disability in the years immediately following service.  The October 2003 VA treatment record noted the Veteran reported a 10 plus year history of knee and back problems.  The July 2014 VA examiner opined that the right knee disability was not related to service, and provided a thorough rationale for the opinion.  Therefore, the opinion is highly probative evidence against a finding of service connection for a right knee disability.  

There is no evidence, lay or medical, that the Veteran's left knee disability is related to service.  The Veteran has asserted that he has a left knee disability, secondary to his right knee disability.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the Board finds that service connection is not warranted for the Veteran's right knee disability, service connection is not warranted for his left knee disability secondary to his right knee disability.  The Veteran has not asserted that his left knee is related to service on a direct basis, and there is no evidence of a link between the Veteran's current left knee disability and service.  Therefore, the preponderance of the evidence is against a finding that service connection is warranted for a left knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for right and left knee disabilities.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is denied.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be remanded for additional development.  In the June 2014 remand, the Board requested a VA examiner to identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection, and address the etiology of any PTSD or other acquired psychiatric disorder found.  In a January 2015 opinion, the VA examiner stated that it did not appear the Veteran met the criteria for PTSD based on a structured interview.  He reported experiencing nightmares related to his service in Vietnam, but otherwise did not report any symptoms that could be linked to Vietnam.  The VA examiner also noted "A review of his treatment records from 7/11 to 6/13 indicates a diagnosis of depressive disorder that is also related to chronic pain."  The examiner stated it would be mere speculation to opine as to whether the Veteran's depressive disorder is related to his military service.  

The Board finds that the January 2015 opinion is inadequate.  The VA examiner did not state whether the Veteran had been diagnosed with PTSD at any time since the Veteran filed his claim, as requested by the Board.  The Veteran's VA treatment records indicate he has chronic PTSD.  Additionally, the examiner did not provide a full rationale as to why it would be mere speculation to opine as to whether the Veteran's depressive disorder is related to his military service.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the January 2015 opinion is inadequate, the claim must be remanded for a new VA examination and opinion.

Finally, the VA treatment records in the file date to February 2015.  As more recent records may be relevant to the claim, the Board requests the appellant's complete VA treatment records from February 2015 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from February 2015 to present.  If no records are available, the claims folder must indicate this fact.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran and his representative must be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder, to include PTSD and depressive disorder.  The virtual claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.

Specifically, the examiner must determine the following:

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection.  Specifically state whether the Veteran has a current diagnosis of PTSD and whether the Veteran has been diagnosed with PTSD at any time during the appeal period (up to one year prior to October 2008).  The VA examiner should note whether the Veteran's VA diagnosis of chronic PTSD was incorrectly diagnosed or resolved.

(b)  If the Veteran has a diagnosis of PTSD or has been diagnosed with PTSD after filing his claim, the examiner should specify whether it is at least as likely as not (a 50 percent or greater probability) that there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

(c)  The VA examiner should offer an opinion as to the etiology of the Veteran's depressive disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that the depressive disorder had its onset during or was incurred during a period of active duty.

(d)  If the examination results in a psychiatric diagnosis other than PTSD or depressive disorder, the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that the psychiatric disorder had its onset during or was incurred during a period of active duty.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


